



Exhibit 10.1.2


AMENDMENT NO. 2
TO
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, dated as of February 6, 2017 (this “Agreement”), is entered into by
and among SSE Holdings, LLC, a Delaware limited liability company (the
“Company”), and its Majority Members, identified on the signature pages hereto.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Third A&R LLC Agreement (as defined herein).
WHEREAS, the Company and its Members entered into a Third Amended and Restated
Limited Liability Company Agreement, dated as of February 4, 2015 (together with
all schedules, exhibits and annexes thereto, as amended by Amendment No. 1,
dated as of March 7, 2016, but effective as of February 4, 2015, and as may be
further amended, the “Third A&R LLC Agreement”).
WHEREAS, the Company and the Majority Members desire to amend the Third A&R LLC
Agreement.
NOW, THEREFORE, the Company and the Majority Members agree as follows:
A.
The definition of “Assumed Tax Liability” shall be amended in its entirety as
follows (with emphasis on the amended provisions):

‘“Assumed Tax Liability” means, with respect to a Member, an amount equal to the
Distribution Tax Rate multiplied by the estimated or actual taxable income of
the Company, as determined for federal income tax purposes, allocated to such
Member pursuant to Section 5.05 for the period to which the Assumed Tax
Liability relates as determined for federal income tax purposes to the extent
not previously taken into account in determining the Assumed Tax Liability of
such Member, as reasonably determined by the Manager; provided that, in the case
of the Corporation only, such Assumed Tax Liability (i) shall be computed
without regard to any increases to the tax basis of the Company’s property
pursuant to Section 743(b) of the Code and (ii) shall in no event be less than
an amount that will enable the Corporation to meet its tax obligations,
including its obligations pursuant to the Tax Receivable Agreement, for the
relevant taxable year.’
B.
The following definitions shall be added to Article I as follows:

‘“Corporation’s Cash Contribution” has the meaning set forth in Section 11.02.’
C.
The definition of “Redeemed Units Equivalent” shall be amended in its entirety
as follows (with emphasis on the amended provisions):

‘“Redeemed Units Equivalent” means the Corporation’s Cash Contribution Product
of (a) the Share Settlement, times (b) the Common Unit Redemption Price.’





--------------------------------------------------------------------------------





D.
Section 4.01(b) is hereby amended in its entirety as follows (with emphasis on
the amended provisions):

“Section 4.01. Distributions.
(b)    Tax Distributions
(i)On or about each date (a “Tax Distribution Date”) that is five (5) Business
Days prior to each due date for the U.S. federal income tax return of an
individual calendar year taxpayer (without regard to extensions) (or, if
earlier, the due date for the U.S. federal income tax return of the Corporation,
as determined without regard to extensions), the Company shall be required to
make a Distribution to each Member of cash in an amount equal to the excess of
such Member’s Assumed Tax Liability, if any, for such taxable period over the
less (A) any Distributions previously made to such Member pursuant to this
Section 4.01(b) with respect to such taxable period; (B) any payments previously
made by the Company on behalf of such Member to any taxing authorities (e.g.,
non-resident withholding, composite tax payments, etc.); and (C) any adjustment
deemed necessary by the Company to incorporate any revisions for the use of
estimated versus actual taxable income of the Company, as determined for federal
income tax purposes, when calculating the Assumed Tax Liability of such Member
for any prior taxable periods (the “Tax Distributions”). For the avoidance of
doubt, any Tax Distribution with respect to a Member under this Section 4.01(b)
is to be considered an advance of a Distribution under Section 4.01(a).


(ii)To the extent a Member’s Assumed Tax Liability otherwise would be entitled
to receive is less than its the product of (A) the Member’s Percentage Interest,
as of the Tax Distribution Date, of multiplied by (B) the aggregate Tax
Distribution (with respect to that tax period)s to be paid pursuant to this
Section 4.01(b) on any given date, the Tax Distributions to such Member shall be
increased (such increase, the “Gross-Up Tax Distribution”) to ensure that all
Distributions made pursuant to this Section 4.01(b) are made pro rata in
accordance with such Member’s Percentage Interest. For the avoidance of doubt,
Gross-Up Tax Distributions shall only be made to those Members whose Assumed Tax
Liability is less than the product of the Member’s Percentage Interest as of the
Tax Distribution Date multiplied by the aggregate Tax Distribution (with respect
to that taxable period).


(iii)(ii)If, on a Tax Distribution Date, there are insufficient funds on hand to
distribute to the Members the full amount of the Tax Distributions to which such
Members are otherwise entitled, Distributions pursuant to this Section 4.01(b)
shall be made to the Members to the extent of available funds in accordance with
their Percentage Interests, and the Company shall make future Tax Distributions
as soon as funds become available sufficient to pay the remaining portion of the
Tax Distributions to which such Members are otherwise entitled. Any such future
Tax Distributions shall be distributed to such Members and the successors of
such former Members, except, for the avoidance of doubt, to the extent
Distributions were made to such Members and former Members pursuant to Section
4.01(a)





--------------------------------------------------------------------------------





and this Section 4.01(b) in the relevant taxable years sufficient to cover such
remaining portion.


(iv)(iii)In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
taxable year, or in the event the Company files an amended tax return, each
Member’s Assumed Tax Liability with respect to such year shall be recalculated
by giving effect to such event (for the avoidance of doubt, taking into account
interest or penalties). Any shortfall in the amount of Tax Distributions the
Members and former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(b) in the relevant taxable
years sufficient to cover such shortfall.


(v)(iv)Notwithstanding the foregoing, Distributions pursuant to this Section
4.01(b), if any, shall be made to a Member only to the extent all previous
Distributions to such Member pursuant to Section 4.01(a) with respect to the
Fiscal Year are less than the Distributions such Member otherwise would have
been entitled to receive with respect to such Fiscal Year pursuant to this
Section 4.01(b).”


E.
Section 5.02 is hereby amended in its entirety as follows:



“Section 5.02. Allocations. Except as otherwise provided in Section 5.03 and
Section 5.04, Net Profits and Net Losses for any Fiscal Year or Fiscal Period
shall be allocated among the Capital Accounts of the Members pro rata in
accordance with their respective Percentage Interests(and, to the extent
necessary, and if determined appropriate by the Company in its sole judgment,
individual items of income, gain, loss or deduction of the Company) for any
Fiscal Year or Fiscal Period, as the case may be, shall be allocated in a manner
such that the Capital Account of each Member after such allocation is, to the
greatest extent possible, equal (proportionately) to the amount of any
distributions that would be made pursuant to Section 14.02(d) upon dissolution
of the Company.”
F.
Section 6.01 is hereby amended in its entirety as follows (with emphasis on the
amended provisions):



“Section 6.06. Reimbursement of Expenses. The Manager shall not be compensated
for its services as Manager of the Company except as expressly provided in this
Agreement. The Members acknowledge and agree that, upon consummation of the IPO,
the Manager’s Class A Common Stock will be publicly traded and therefore the
Manager will have access to the public capital markets and that such status and
the services performed by the Manager will inure to the benefit of the Company
and all Members; therefore, the Manager shall be reimbursed by the Company for
any reasonable out-of-pocket expenses incurred on behalf of the Company,
including without limitation all fees, expenses and costs associated with the
IPO and all fees, expenses and costs of being a public company (including
without limitation public reporting obligations, proxy statements, stockholder
meetings, stock exchange fees, transfer agent fees, SEC and FINRA filing fees
and offering expenses) and





--------------------------------------------------------------------------------





maintaining its corporate existence. However, the timing and amounts of
reimbursements for such fees, expenses and costs shall be made in accordance
with the timing and amounts determined under the applicable U.S. federal income
tax laws. Fees, expenses and costs that are not deductible under U.S. federal
income tax laws shall be reimbursed by the Company when incurred. In the event
that shares of Class A Common Stock are sold to underwriters in the IPO (or in
any subsequent public offering) at a price per share that is lower than the
price per share for which such shares of Class A Common Stock are sold to the
public in the IPO (or in such subsequent public offering, as applicable) after
taking into account underwriters’ discounts or commissions and brokers’ fees or
commissions (such difference, the “Discount”), the Company shall reimburse the
Manager for such Discount by treating such Discount as an additional Capital
Contribution made by the Manager to the Company and increasing the Manager’s
Capital Account by the amount of such Discount. To the extent practicable,
expenses incurred by the Manager on behalf of or for the benefit of the Company
shall be billed directly to and paid by the Company and, if and to the extent
any reimbursements to the Manager or any of its Affiliates by the Company
pursuant to this Section 6.06 constitute gross income to such Person (as opposed
to the repayment of advances made by such Person on behalf of the Company), such
amounts shall be treated as “guaranteed payments” within the meaning of Code
Section 707(c) and shall not be treated as distributions for purposes of
computing the Members’ Capital Accounts.”
G.
Section 9.01 is hereby amended in its entirety as follows (with emphasis on the
amended provisions):



“Section 9.01. Preparation of Tax Returns. The Manager shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company. Each Fiscal Year, Oon or about each date that is fifteen (15) Business
Days prior to each due date for the U.S. federal income tax return of an
individual calendar year taxpayer (without regard to extensions) (or, if
earlier, the due date for the U.S. federal income tax return of the Corporation,
as determined without regard to extensions), before March 15, June 15, September
15, and December 15 of each Fiscal Year the Company shall provide send to each
Person who was a Member at any time during such Fiscal Year the prior quarter an
estimate of such that Member’s state tax apportionment information and
allocations to the Member’s of taxable income, gains, losses, deductions and
credits for the prior quarter of , which estimate shall have been reviewed by
the Company for such Fiscal Year ‘s outside tax accountants. In addition, no
later than the later of (i) March 15 following the end of the prior Fiscal Year,
and (ii) thirty (30) Business Days after the issuance of the final financial
statement report for a Fiscal Year by. No later than July 31st of each Fiscal
Year, the Company shall provide’s auditors, the Company shall send to each
Person who was a Member at any time during such Fiscal Year such Person’s , a
statement showing such Member’s final state tax apportionment information and
allocations to the Members of taxable income, gains, losses, deductions and
credits for such Fiscal Year and a completed IRS Schedule K-1. Each Member shall
notify the Company other Members upon receipt of any notice of tax examination
of the Company by federal, state or local authorities. Subject to the terms and
conditions of this Agreement, in its capacity as Tax Matters Partner, the
Corporation shall have the authority to prepare the tax returns of the Company
using such permissible methods and elections as it determines in its reasonable





--------------------------------------------------------------------------------





discretion, including without limitation the use of any permissible method under
Section 706 of the Code for purposes of determining the varying Company
Interests of its Members.”
H.
Section 10.02 is hereby amended in its entirety as follows (with emphasis on the
amended provisions):



“Section 10.02. Permitted Transfer. The restrictions contained in Section 10.01
shall not apply to any Transfer (each, a “Permitted Transfer”) pursuant to
(i)(A) a Change of Control Transaction, (B) a Redemption or Exchange in
accordance with Article XI hereof or (C) a Transfer by a Member to the
Corporation or any of its Subsidiaries (ii) a Transfer by any Member to such
Member’s spouse, any single lineal ascendants or descendants or a trusts or
other entityies in which such Member or Member’s spouse, single lineal
ascendants or descendants holds (and continue to hold while such trusts or other
entityies holds Units) 10051% or more of such entity’s beneficial interests,
(iii) pursuant to the laws of descend and distribution to the estate of a
decedent only and (iv) a Transfer to a partner, shareholder, member or
Affiliated investment fund of such Member; provided, however, that (A) the
restrictions contained in this Agreement will continue to apply to Units after
any Permitted Transfer of such Units, and (B) in the case of the foregoing
clauses (ii), (iii) and (iv), the transferees of the Units so Transferred shall
agree in writing to be bound by the provisions of this Agreement and, the
transferor will deliver a written notice to the Company and the Members, which
notice will disclose in reasonable detail the identity of the proposed
transferee. In the case of a Permitted Transfer by any Original Member of Common
Units to a transferee in accordance with this Section 10.02, such Member (or any
subsequent transferee of such Member) shall be required to also transfer the
fraction of its remaining Class B Common Stock ownership corresponding to the
proportion of such Member’s (or subsequent transferee’s) Common Units that were
transferred in the transaction to such transferee. All Permitted Transfers are
subject to the additional limitations set forth in Section 10.07(b).”
I.
Section 11.01(a) is hereby amended in its entirety as follows (with emphasis on
the amended provisions):



“Section 11.01. Redemption Right of a Member.
(a) Each Member (other than the Corporation) shall be entitled to cause the
Company to redeem (a “Redemption”) its Common Units (the “Redemption Right”) up
to twelve (12) times each Fiscal Year until termination and dissolution of the
Company in accordance with the provisions of Article XIV, and the Redemption
Date (as defined below) for all Redemptions will occur on the twenty-fifth
(25th) day of a given calendar month at any time following the expiration of any
contractual lock-up period relating to the shares of the Corporation that may be
applicable to such Member. A Member desiring to exercise its Redemption Right
(the “Redeeming Member”) shall exercise such right by giving written notice (the
“Redemption Notice”) to the Company with a copy to the Corporation. The
Redemption Notice shall specify the number of Common Units (the “Redeemed
Units”) that the Redeeming Member intends to have the Company redeem and a date,
not less than thirty (30) seven (7) Business dDays nor more than ten (10)
Business Days after delivery of such Redemption Notice (unless and





--------------------------------------------------------------------------------





to the extent that the Manager in its sole discretion agrees in writing to waive
such time periods), on which exercise of the Redemption Right shall be completed
(the “Redemption Date”); provided that the Company, the Corporation and the
Redeeming Member may change the number of Redeemed Units and/or the Redemption
Date specified in such Redemption Notice to another number and/or date by mutual
agreement signed in writing by each of them; provided further that a Redemption
Notice may be conditioned on the closing of an underwritten distribution of the
shares of Class A Common Stock that may be issued in connection with such
proposed Redemption. Schedule 1 to this Agreement sets forth the Redemption
Dates, for illustrative purposes only, through the 2021 Fiscal Year and the
latest date by when each corresponding Redemption Notice must be delivered to
the Company in order that a Redeeming Member may timely exercise his Redemption
Right on the next occurring Redemption Date. Unless the Redeeming Member timely
has delivered a Retraction Notice as provided in Section 11.01(b) or has revoked
or delayed a Redemption as provided in Section 11.01(c), on the Redemption Date
(to be effective immediately prior to the close of business on the Redemption
Date) (i) the Redeeming Member shall transfer and surrender the Redeemed Units
to the Company, free and clear of all liens and encumbrances, and (ii) the
Company shall (x) cancel the Redeemed Units, (y) transfer to the Redeeming
Member the consideration to which the Redeeming Member is entitled under Section
11.01(b), and (z), if the Units are certificated, issue to the Redeeming Member
a certificate for a number of Common Units equal to the difference (if any)
between the number of Common Units evidenced by the certificate surrendered by
the Redeeming Member pursuant to clause (i) of this Section 11.01(a) and the
Redeemed Units.”
J.
Section 11.02 is hereby amended in its entirety as follows (with emphasis on the
amended provisions):



“Section 11.02. Election and Contribution of the Corporation. In connection with
the exercise of a Redeeming Member’s Redemption Rights under Section 11.01(a),
the Corporation shall contribute to the Company the consideration the Redeeming
Member is entitled to receive under Section 11.01(b). The Corporation, at its
option, shall determine whether to contribute, pursuant to Section 11.01(b), the
Share Settlement or the Cash Settlement (it being understood that, in connection
with the exercise of a Redeeming Member’s Redemption Rights under Section
11.01(a), the Share Settlement shall be the default payment method unless and
until a majority of the members of the Corporate Board without any Percentage
Interest elect Cash Settlement in connection with any such exercise). Unless the
Redeeming Member has timely delivered a Retraction Notice as provided in Section
11.01(b), or has revoked or delayed a Redemption as provided in Section
11.01(c), on the Redemption Date (to be effective immediately prior to the close
of business on the Redemption Date) (i) the Corporation shall make its Capital
Contribution to the Company (in the form of the Share Settlement or the Cash
Settlement) required under this Section 11.02, and (ii) the Company shall issue
to the Corporation a number of Common Units equal to the number of Redeemed
Units surrendered by the Redeeming Member. Notwithstanding any other provisions
of this Agreement to the contrary, in the event that the Corporation elects a
Cash Settlement, the Corporation shall only be obligated to contribute to the
Company an amount in respect of such Cash Settlement equal to the net proceeds
(after deduction of any underwriters’ discounts or commissions and





--------------------------------------------------------------------------------





brokers’ fees or commissions) from the sale by the Corporation of a number of
shares of Class A Common Stock equal to the number of Redeemed Units to be
redeemed with such Cash Settlement (the “Corporation’s Cash Contribution”);
provided that the Corporation’s Capital Account shall be increased by an amount
equal to any Discount relating to such sale of shares of Class A Common Stock in
accordance with Section 6.06. The timely delivery of a Retraction Notice shall
terminate all of the Company’s and the Corporation’s rights and obligations
under this Section 11.02 arising from the Redemption Notice.”
K.
Section 16.05 is hereby amended by deleting the following text therefrom:

“and
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: Howard Sobel
Paul Kukish
Facsimile: (212) 751-4864
E-mail: howard.sobel@lw.com
paul.kukish@lw.com”
L.
As hereby amended by this Amendment, the Third A&R LLC Agreement remains in full
force and effect.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Third
Amended and Restated Limited Liability Company Agreement as of the date first
written above.
 
 
 
 
 
 
 
 
COMPANY
 
 
 
 
 
 
 
 
SSE HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
/s/ Randy Garutti
 
 
 
Name:
Randy Garutti
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
MAJORITY MEMBERS
 
 
 
 
 
 
 
 
SHAKE SHACK INC.
 
 
 
 
 
 
 
 
By:
/s/ Randy Garutti
 
 
 
Name:
Randy Garutti
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
/s/ Daniel H. Meyer
 
 
 
Daniel H. Meyer
 
 
 
 
 
 
 
 
GRAMERCY TAVERN CORP
 
 
 
 
 
 
 
 
By:
/s/ Daniel H. Meyer
 
 
 
Name:
Daniel H. Meyer
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
DANIEL H. MEYER 2012 GIFT TRUST U/A/D 10/31/12
 
 
 
 
 
 
 
 
By:
/s/ Audrey Meyer
 
 
 
Name:
Audrey Meyer, not individually but solely as Co-Trustee
 
 
 
 
 
 
 
 
GREEN EQUITY INVESTORS VI, L.P.
 
 
 
By:
GEI Capital VI, LLC, its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Lance J.T. Schumacher
 
 
 
Name:
Lance J.T. Schumacher
 
 
 
Title:
Vice President - Tax
 
 
 
 
 
 
 
 
LGP MALTED COINVEST LLC
 
 
 
 
 
 
 
 
By:
Peridot Coinvest Manager LLC, its Manager






--------------------------------------------------------------------------------





 
 
 
By:
Leonard Green & Partners, L.P., its Manager
 
 
 
By:
LGP Management, Inc., its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Lance J.T. Schumacher
 
 
 
Lance J.T. Schumacher
 
 
 
Vice President - Tax
 
 
 
 
 
 
 
 
SEG PARTNERS, L.P.
 
 
 
 
 
 
 
 
By:
SEG Partners Holdings, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ George Loening
 
 
 
Name:
George Loening
 
 
 
Title:
Managing Member
 
 
 
 
 
 
 
 
SEG PARTNERS II, L.P.
 
 
 
 
 
 
 
 
By:
SEG Partners II Holdings, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ George Loening
 
 
 
Name:
George Loening
 
 
 
Title:
Managing Member










--------------------------------------------------------------------------------






SCHEDULE 1
Redemption Notice Deadline
Redemption Date
2/23/2017
3/25/2017
3/26/2017
4/25/2017
4/25/2017
5/25/2017
5/26/2017
6/25/2017
6/25/2017
7/25/2017
7/26/2017
8/25/2017
8/26/2017
9/25/2017
9/25/2017
10/25/2017
10/26/2017
11/25/2017
11/25/2017
12/25/2017
12/26/2017
1/25/2018
1/26/2018
2/25/2018
2/23/2018
3/25/2018
3/26/2018
4/25/2018
4/25/2018
5/25/2018
5/26/2018
6/25/2018
6/25/2018
7/25/2018
7/26/2018
8/25/2018
8/26/2018
9/25/2018
9/25/2018
10/25/2018
10/26/2018
11/25/2018
11/25/2018
12/25/2018
12/26/2018
1/25/2019
1/26/2019
2/25/2019
2/23/2019
3/25/2019
3/26/2019
4/25/2019
4/25/2019
5/25/2019
5/26/2019
6/25/2019
6/25/2019
7/25/2019
7/26/2019
8/25/2019
8/26/2019
9/25/2019
9/25/2019
10/25/2019
10/26/2019
11/25/2019
11/25/2019
12/25/2019
12/26/2019
1/25/2020
1/26/2020
2/25/2020
2/24/2020
3/25/2020
3/26/2020
4/25/2020
4/25/2020
5/25/2020
5/26/2020
6/25/2020
6/25/2020
7/25/2020
7/26/2020
8/25/2020
8/26/2020
9/25/2020
9/25/2020
10/25/2020
10/26/2020
11/25/2020
11/25/2020
12/25/2020
12/26/2020
1/25/2021
1/26/2021
2/25/2021






--------------------------------------------------------------------------------





2/23/2021
3/25/2021
3/26/2021
4/25/2021
4/25/2021
5/25/2021
5/26/2021
6/25/2021
6/25/2021
7/25/2021
7/26/2021
8/25/2021
8/26/2021
9/25/2021
9/25/2021
10/25/2021
10/26/2021
11/25/2021
11/25/2021
12/25/2021






